Citation Nr: 0408014	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by aching joints, to include as a result of an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as a result of an 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by enlarged lungs, to include as a result of an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as a result of an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as a result of an 
undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by headaches, to include as a result of an 
undiagnosed illness.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issues on appeal were before the 
Board in December 2000 and August 2003 at which time they 
were remanded back to the RO to cure procedural defects.  

One of the issues originally on appeal was entitlement to an 
initial evaluation in excess of 10 percent for dizziness due 
to an undiagnosed illness.  The appeal was denied by the 
Board in February 2003.  It is no longer in appellate status.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

In February 2003, the Board found that a VA examination was 
required in order to determine the presence and etiology of 
any aching joints, memory loss, enlarged lungs, chronic 
fatigue, blurred vision, and headaches found on examination 
to include as due to an undiagnosed illness.  

The veteran failed to report for a VA examination which was 
scheduled in July 2003 and the RO reaffirmed the denial of 
the issues on appeal partly on that basis.  However, a review 
of the claims file reveals that a June 2003 notification 
letter for the July 2003 VA examination was sent to the wrong 
address.  The street, apartment number, city, state and zip 
code in the notification letter appear to be correct.  
However, the notification letter identified the building 
number as "6620" whereas the veteran has reported in a July 
2001 VA Form 21-that the building number was "6622."  It 
appears that several communications sent to the "6620" 
building number have been returned by the United States 
Postal Service marked "No Such Address."

There is some indication in the claims file that the veteran 
might have been notified by telephone of the VA examination, 
but this is not entirely clear.  Based on the above, the 
Board believes that another effort must be made to schedule 
the veteran for a VA examination with notice to the address 
of record reported by the veteran.  

Wherefore the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should review the claims file 
and ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the appellant has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
presence and etiology of the disabilities 
at issue.  The RO should ensure that 
notice of the examination date, time and 
location is mailed to the veteran using 
the "6622" building number.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  All examination 
findings should be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer responses to the following:  

     Does the veteran have objective 
evidence of the following disabilities:  
(a) aching joints; (b) memory loss; (c) 
enlarged lungs; (d) chronic fatigue; (e) 
blurred vision; and/or (f) headaches.  
The examiner should provide either a 
clinical diagnosis for each such 
disability found, or indicate (with 
explanation) the objective evidence of 
the respective claimed disorder that 
cannot be attributed to a known clinical 
diagnosis.  With respect to each 
diagnosed disorder, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disorder is etiologically related to the 
veteran's military service.  The examiner 
should specifically identify any 
objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis.  The examiner should provide 
the supporting rationale for each opinion 
expressed.  

3.  After completion of the above, and 
any development the RO may deem 
necessary, the case should be returned to 
the Board after compliance with any 
applicable procedures, including (if 
necessary) issuance of a supplemental 
statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



